Citation Nr: 1539474	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  14-08 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran served on active duty from November 1979 to July 1986, with subsequent Reserve Service in the National Guard, to include a period of active duty from April 2002 to December 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In July 2014, the Veteran submitted a claim for an annual clothing allowance.  There is no indication that this claim has been developed.  It is therefore referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain an addendum with regard to the etiology of the Veteran's bilateral sensorineural hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (requiring that VA ensure the adequacy of a VA examination that has been provided).

The Veteran asserts that he has bilateral hearing loss that is related to exposure to loud military noises (acoustic trauma).  The medical evidence shows that he is currently diagnosed with bilateral hearing loss for VA purposes, and exposure to acoustic trauma in service is conceded based on his military occupational specialties as a Naval Flight Officer, an Engineer Liaison Officer, and Infantryman.  

However, after examination and a review of the claims file, a November 2012 VA audiologist determined that the Veteran's bilateral hearing loss is less likely related to his military service.  In arriving at such opinion, the audiologist noted that the Veteran's entry and separation hearing examinations from 1979 to 1986 document normal hearing sensitivity, bilaterally, with no significant threshold shift.   The audiologist also referenced an examination performed on June 8, 2003, following the Veteran's 2002 activation, which also documented normal hearing sensitivity, bilaterally, with no significant threshold shifts relative to the data obtained in 1979.  
While the audiologist determined that the Veteran's current hearing loss configuration is consistent with that typically associated with noise-induced hearing loss (notched at 4000 Hz), she determined that the Veteran's hearing loss was incurred at some point between 2003 and the November 2012 examination.   The audiologist noted further that the Veteran's noise exposure history is significant for long-term exposure to recreational shooting, as well as motorcycle riding.  

However, the Board finds the November 2012 VA opinion inadequate for a number of reasons.  First, the audiologist essentially based his unfavorable opinion on the fact that the Veteran's hearing was considered normal during his military service, which is contrary to the Court's holding in Hensley v. Brown, 5 Vet. App. 155 (1993).  Despite hearing loss not being shown at service separation, the possibility that hearing loss diagnosed years later may be related to an in-service injury cannot be ruled out.  Hensley at 159. 

Second, the VA audiologist stated that the Veteran's hearing loss was incurred at some point between 2003 (presumably after the "normal" June 8, 2003, audiogram) and 2012.  Based on this statement, the Veteran's hearing loss potentially could have manifested within the one year following service separation in December 2002.  As such, an opinion is needed as to the likelihood that the Veteran's hearing loss manifested within the first post-service year.

Third, in providing the unfavorable opinion, the November 2012 VA audiologist also reasoned that the Veteran's noise exposure history is significant for long-term exposure to recreational shooting and motorcycle riding, but did not address the fact that the Veteran reported using hearing protection during both of those activities.

Fourth, in a March 2015 appellate brief, the Veteran's representative stated that recent studies may support the possibility of a progression of noise-induced hearing loss (NIHL) after cessation of loud noise.  To that end, the Board finds that on remand a medical examiner should address relevant recent research, as cited below.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any additional VA evidence, forward the Veteran's claims file to a VA examiner, preferably an otolaryngologist or ENT for the purpose of obtaining an addendum as to the nature and etiology of the current bilateral hearing loss disability.  The need for the Veteran to be re-examined is left to the designee's discretion. 

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

Although a review of the claims file is imperative, attention is called to the following:

*The November 2012 VA audiology examination report.

*The Veteran's STRs and his service personnel records showing MOSs as Naval Flight Officer, an Engineer Liaison Officer, and Infantryman.  

*The Veteran's statement received in October 2013 in which he outlined his noise exposure as follows:  Flew jets (T-2 Buckeye and the T-39 Saber Liner); Flew onboard the E-2 Hawkeye with a dual turbo jet propeller propulsion system from 1979 - 1982; Had carrier duty 1983-1986 on USS Nimitz (CVN-68) Ships Crew; His office on USS Nimitz was just below the light deck and aft of catapults #1 and #2 and his stateroom on USS Nimitz was located on the 0-2 level midway between catapults #1 & #2; and reported further noise exposure in Reserves and National Guard.  

*The March 2015 Appellate Brief.

AFTER review the record and examining and interviewing the Veteran, the examiner is asked to respond to the following:

	a.  Clarify whether the Veteran's bilateral hearing loss had its onset during active service or is otherwise related to it, including conceded in-service acoustic trauma.  

	b.  Comment on the likelihood that the Veteran's bilateral hearing loss manifested to a compensable degree within the one year following service discharge.

	c.  Comment on the significance of the Veteran's post service noise recreational exposure given that he reported wearing hearing protection while recreational shooting and motorcycle riding.  See November 2012 VA examination report and Veteran's statement received in October 2013. 

	d.  Specifically address whether the Veteran's conceded exposure to loud military noise in service could result in or aggravate his current hearing loss. 

Regarding the basis for that opinion, please comment on the likelihood that the loud noises experienced during service noted herein resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service.  If you find auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest. 

**Additionally, the Board would appreciate if the examiner could specifically comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the below:

 "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

The examiner must review all medical evidence associated with the claims file. However, the examiner should be advised that Board finds the Veteran credible and thus his history should be accepted as such, absent a compelling reason otherwise. 

A complete rationale for any opinion expressed should be included in the examination report.

2.  Upon completion of the above, readjudicate entitlement to service connection for bilateral hearing loss.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




